Title: Report on the Petition of George Blanchard, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom was referred by the House of Representatives, the petition of George Blanchard, respectfully submits the following Report thereupon.
The petition seeks compensation for services alleged to have been performed, under the order of the Navy-Board for the eastern department, by Edward Blanchard; stating, that the accounts for those services were rendered, in due time, to the Clerk of that Board; but that, owing to their not being preferred, according to the requisitions of the several Acts of limitation, the accounting Officers of the Treasury now deem themselves restrained from adjusting them.
It has been heretofore stated to the House of Representatives, that the accounts of the said Navy-Board had not been settled.

It is represented to the Secretary, that serious difficulties stand in the way of a final and satisfactory adjustment.
Upon the books of the Board, Edward Blanchard stands charged with sundry sums advanced in old Emission, which together amount to £8.300. money of Massachusetts, but only one entry to his credit appears, for a Bill against the Ship Boston, amounting to £134 like money.
Search has been made among the papers of the Board, deposited in the Treasury, but the accounts, alleged to have been delivered to the Clerk of the Board, have not been found.
It appears, that on the 14th of March 1787, Edward Blanchard wrote to Benjamin Walker, Commissioner for settling the accounts of the Marine Department, informing him, in general terms, of his claim, and stating the exhibition of his accounts to the Clerk of the Board; that in a reply to this letter of the 23d of the same month, the Commissioner informs Mr. Blanchard, that the different sums, paid him, stood against him on the books of the Board, that no accounts of his were to be found among their papers, and that it was necessary, he should furnish his accounts from the beginning (the sooner, the better)—That this intimation of the Commissioner appears to have remained unanswered, ’till the first of April 1789, when Mr. Blanchard wrote to the Commissioner, apologizing for the delay, ascribing it to his ill health, hurry of business, and the hope of again finding the accounts which were delivered to the Clerk of Board; adding, that they were then drawn over and should be forwarded for settlement, when he should please to direct, which accounts were forwarded to the Auditor’s Office, some time in .
From these facts it will result, that the case is one, which requires a cautious treatment. Considering the state of the accounts of the Navy-Board, the delay which has ensued, a settlement now on principles safe and satisfactory, in reference to the public, cannot be unattended with material difficulty; but imperfect means of investigation being to be had. In connection, too, with other cases, in which the accounts of the public Officers, which are incapable of being settled, or are destroyed, could alone furnish adequate evidence of the merit of claims, the precedent of a relaxation of the Acts of limitation, if they are a bar in this instance, would be an inconvenient one.

If those Acts present no bar, no special interposition of the Legislature is necessary. The claim will be considered and decided upon, in the course of the Treasury, whenever the state of the accounts of the Navy-Board shall afford sufficient light.
The Secretary, upon the whole matter, is, with all deference, of opinion, that it is advisable to leave the petitioner to the course of Treasury settlement.
Which is humbly submitted,

Alexander Hamilton,Secry of the Treasry.
Treasury DepartmentNovember 21st 1792.

